Citation Nr: 1642289	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  09-32 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia which continued the Veteran's disability evaluation of 50 percent for his service-connected PTSD.  The RO jurisdiction is now in Atlanta, Georgia.

In August 2013, the Veteran testified before the undersigned at a Travel Board hearing.  A hearing transcript is of record.

The matter was remanded in January 2014.  This remand included an inferred 
claim for individual unemployability based upon service-connected disabilities (TDIU).  TDIU was awarded in a June 2016 rating decision.  As such, the TDIY issue is no longer on appeal before the Board.  


FINDING OF FACT

Since the Veteran's June 2008 claim for an increased rating for his service-connected PTSD, his PTSD has resulted in occupational and social impairment with deficiencies in most areas such as work, school family relations, judgment, thinking or mood.


CONCLUSION OF LAW

The criteria for a rating of 70 percent for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The duty to notify has been met.   See July 2008 VCAA correspondence and the August 2013Board hearing transcript.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In compliance with the remand directives, the Veteran's VA clinical records from Atlanta VAMC and Atlanta Vet Center from February 2009 to present were obtained and the Veteran was afforded another examination which was completed in April 2014.  There has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Merits

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The average impairment of earning capacity due to PTSD is determined by the criteria set out in the General Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9432 (2015).  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Although PTSD is rated under the General Rating Formula, the use of the term "such as" in 38 C.F.R. § 4.130 indicates that the listed symptoms are not intended to constitute an exhaustive list. Rather, the symptoms listed under the General Rating Formula for Mental Disorders are to serve as examples of the type and severity of symptoms or their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The symptoms to be considered when rating a Veteran's PTSD are not limited to those listed in 38 C.F.R. § 4.130.  Instead, VA shall consider all symptoms of a Veteran's PTSD that affect his level of occupational and social impairment, including, if applicable, those identified in the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112   (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at. Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.

Within the DSM-V, Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242   (1995); see also Richard v. Brown, 9 Vet. App. 266, 267   (1996).  A GAF score is just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  See Diagnostic and Statistical Manual of Mental Disorders.

The Board now turns to the medical evidence of record following the Veteran's June 2008 claim that his PTSD had worsened.  An August 2007 statement from the Veteran indicated he was depressed and isolating himself.  He also reported insomnia and nightmares.  

A VA examination was performed in October 2007.  At that time, the Veteran reported he was socially isolated from everyone, was experiencing nightmares approximately two times a week and having flashbacks.  He was also nervous since he returned home from Vietnam and took medication for depression.  Current symptoms of his PTSD included nightmares, flashbacks and nervousness.  These symptoms occurred constantly.  He also described relationship problems.  He had never been married because of his behavior but does have four children with three different women.  He suffered from trouble sleeping for the past 40 years, including middle insomnia with nightmares.  In addition to PTSD, the Veteran suffered from major depression with symptoms including social isolation, guilty feelings, mood swings and irritability which occur constantly.  The result of his symptoms is isolation from his family and friends.  

The Veteran described a good relationship with his mother and father and an alright relationship with his siblings.  He did not have a significant other at the time of the examination and described the relationship with his children as "so so".  On examination, the Veteran was oriented within normal limits.  His appearance, behavior and hygiene were appropriate.  Concentration and speech were also normal.  The Veteran did not report any panic attacks or suspiciousness.  Moreover, no delusional or hallucination history was present.  His thought processes were appropriate and judgment was not impaired.  Memory and abstract thinking were also found to be normal.  No suicidal or homicidal ideations were found.  A GAF score of 50 was assigned.  The examiner opined the Veteran's current PTSD symptoms cause occupational and social impairment with reduced reliability and productivity.

A June 2008 letter from M.C. Psy.D., the Veteran's clinical psychologist, reported the Veteran had participated in a PTSD group therapy session since April 2008 and has not missed a week.  The goals of the group were to manage chronic PTSD, overcome isolation and develop new coping skills.

VA mental health counseling notations dated May 2007 to September 2008 document the Veteran's group therapy sessions and ongoing issues related to PTSD including nightmares and isolation as well as anger.  Specifically, an April 2007 individual session progress note found the Veteran was oriented and alert, was neatly groomed and dressed as well as cooperative and reasonable.  His speech was normal and his language was intact.  His mood was euthymic and his affect was congruent to his mood.  He had normal and coherent thought processes with no suicidal or violent ideations.  However, his memory was found to be impaired.  Another April 2007 individual session progress note found the Veteran's behavior was suspicious and defensive with a sullen mood and flat affect.  His recent memory was impaired but his remote memory was intact.  A May 2008 notation indicated the Veteran reported an upswing in his mood.  He was able to engage in recreational activities.  Reported PTSD symptoms continued to include sleep disturbance, nightmares and anger.  Group Therapy Progress Notations for the anger management group dated June 2008 indicated the Veteran was suffering from PTSD symptoms including isolation, anger, and hypervigilance.  An individual notation from June 2008 reported the Veteran continued to have difficulty with sleep and nightmares while struggling with anger and hypervigilance.  He also displayed a depressed mood and was easily agitated.  July 2008 notations indicated the Veteran was suffering from PTSD symptoms including anger, isolation, trust, and mood disturbance as well as poor relationships.  Similarly, August 2008 notations indicated the Veteran was having difficulties with nightmares, isolation, trust and anger.  A September 2008 notation indicated the Veteran was still having trouble sleeping, isolation and was experiencing nightmares.  

A VA examination was performed in September 2008.  At that time, the Veteran reported having bad dreams.  He indicated he had irritability, flashbacks, outbursts and depression which made him unable to work.  He also reported a lot of family conflict.  He had never been married but has four children with three different women.  He indicated the relationships with his children were strained.  The Veteran described a good relationship with his father and mother as well as "basically alright" relationships with his six siblings.  He indicated he had a significant other at the time and their relationship was not great.  They argued often.    

On examination, the Veteran's orientation was within normal limits.  His appearance, hygiene and behavior were appropriate.  Moreover, his affect, communication and mood were normal.  He did not have panic attacks and did not have suspiciousness.  No delusional or hallucination history was present.  The Veteran's thought processes were appropriate and his judgment was not impaired.  His memory was within normal limits.  Additionally, there were no suicidal or homicidal ideations present.  However, behavioral, cognitive, social, affective or somatic symptoms attributed to PTSD and described as bad dreams were documented.  A GAF score of 48 was assigned.  The examiner found the Veteran had difficulty establishing and maintaining effective work, school and social relationships because of his anger outburst.  He also had difficulty maintaining effective family role functioning because of his personality.

Group session progress notes dated October 2008 through December 2008 continued to report difficulties with nightmares, trouble sleeping, trust and irritability.

In January 2009, M.E., MSW submitted a letter indicating the Veteran has been a client of the Atlanta Vet Center and was receiving therapy for PTSD.  He reported detachment from his family and friends with significant patterns of isolation and withdrawal resulting in severe social impairment.  He continued to experience depression, sleep disturbance, nightmares, daily intrusive thoughts, hypervigilance and flashbacks resulting in severe limitations when coping with demands in life.

In another January 2009 letter from C.A., LCSW, the Veteran's symptoms of insomnia, nightmares, flashbacks, agitation and depression, including sadness and isolation, were all documented.  The Veteran continued to attend PTSD group for therapy.

An undated statement from the Veteran's son, received in January 2009, described the Veteran as having a serious problem with close relationships with family and friends.  He would have outbursts for no apparent reason.  The Veteran's son also reported his mother and the Veteran had a rocky relationship when he returned from the Army.

In another statement received in January 2009, the Veteran's brother indicated that the Veteran responded to crisis or stressful situations with violent outburst and profanity-laced tirades.  He had trouble sleeping, constantly tossing and turning fitfully and moaning and muttering in his sleep.  He complained of nightmares on a regular basis.  He added that the Veteran had trouble maintaining employment and frequently talked about being depressed and discouraged.

Mental Health Group Counseling notations from January 2009 to July 2009 documented the Veteran's continued treatment for his PTSD.  Similarly, the record includes VA mental health counseling notations from April 2011 to May 2011.  These notations indicate the Veteran continued to attend his weekly sessions, working towards goals of managing chronic PTSD symptoms and developing positive coping skills.  

The record includes progress notes from the Atlanta Vet Center dated April 2010 to January 2015.  These records indicate the Veteran continued to receive regular group and individual therapy treatment for his PTSD.  The records consistently reported the Veteran was alert and oriented in all spheres, cooperative and had no suicidal or homicidal ideations with no delusions.  The plan was that the Veteran would continue to attend his weekly group session for support.  The Veteran's mood was described differently throughout the treatment notations.  For instance, an October 2013 notation found the Veteran's mood was melancholy and a November 2013 notation found his mood was despondent.  A July 2014 notation found his mood was up-beat but then an August 2014 notation described the Veteran's mood as disappointed with an appropriate affect.  Thereafter, a September 2014 notation indicated the Veteran's mood was only "okay" but his affect was appropriate.  

At the August 2013 Board hearing, the Veteran testified he suffered from depression which is a symptom of his PTSD.  The Veteran described problems dealing with his significant other, to the point that she has been afraid to be around him and deal with him at times.  He indicated he stopped working because he was having problems with absenteeism as well as dealing with the workload.  He also had periods where he would get "set off".  He stopped working because he had problems with the foreman on his job.  The Veteran also testified that he thought about hurting somebody else more than he thought he would commit suicide but he has never acted on that thought.  

Regarding his relationships, the Veteran testified he had been with his significant other on and off for about 37 years.  They lived together in the past, but did not live together at the time of his hearing and were not seeing each other.  The Veteran further testified that he has children that he would describe his relationship with as cordial.  He also reported seeing his grandchildren around the holidays.  The Veteran indicated he has siblings and he was living with his sister at the time of the hearing.  They stay on different sides of the house and see each other when they eat, if he wants to come out of his room that day.  He had problems with his younger brother about money and they had a falling out a while ago.  Socially, the Veteran indicated he used to go to ballgames but the crowd and loud noises bothers him.  He also reported not having friends at that time.  He described himself as a loner.

An unsigned letter from the Atlanta Vet Center dated August 2013 was received.  The author of the letter indicated it was their clinical assessment and evaluation of the Veteran that his PTSD are severe and adversely affect his daily functioning and other significant areas of his life.  His symptoms included disturbing dreams of his stressful military experiences, avoiding thinking about or talking about stressful military experiences or avoiding having feelings related to them, loss of interest in activities he once enjoyed, constant feelings of guilt or shame surrounding commands and actions while in the military, feeling of being cut off from others, and being hyper alert or watchful.  

Dr. J.W. also submitted a letter dated August 2013 in which he reported the Veteran was receiving treatment for his PTSD along with medications.  His last employment was in 1989.   Dr. J.W. stated his symptoms included nightmares, anxiety, insomnia, avoidance of people, avoidance of watching TV and things that reminded him of war, feeling uncomfortable in public and difficulty trusting people.  Despite taking his medications and attending his weekly group meetings, the Veteran's mental health condition continued to greatly limit his ability to interact socially with others, restricting his daily activities to his home where he isolated himself from other family members. 

The record includes another August 2013 letter from J.M., LCSW, who indicated he had treated the Veteran on an individual basis for chronic-severe PTSD.  In his opinion, the Veteran's symptoms were severe and adversely affected his daily functioning and other significant areas of his life.  The troublesome symptoms included disturbing dreams of his stressful military experiences, avoiding thinking about or talking about military experiences and having feelings related to them, loss of interest in activities he once enjoyed, constant feelings of guilt or shame surrounding commands or actions while in the military, feeling distant or cut off from others as well as being hyper alert or watchful.  In his opinion, the stress of employment would exacerbate the Veteran's symptoms.

A February 2014 letter from Dr. S.S. reported the Veteran was faithfully attending his appointments as scheduled for the treatment of his PTSD.  He also was prescribed psychotropic medications for his symptoms.  However, his symptoms have remained significant and his functionality was reported as significantly impaired.

An April 2014 letter from Dr. D.M., Ph.D. reported the Veteran was being treated for PTSD.  He received psychiatric services with Dr. J.W. along with weekly group psychotherapy with Dr. S.S.  Dr. D.M. indicated he has not been the Veteran's provider since 2013 but was very familiar with his clinical presentation.  In his opinion, the Veteran's symptoms require ongoing care.  The Veteran expressed desire to continue to work to improve his functional capabilities and quality of life.

A May 2014 and subsequent similar April 2016 letter from Dr. J.W. both indicated the Veteran was being treated for PTSD in the mental health clinic at the Atlanta VA Medical Center.  He received medications and weekly group therapy.  He had also been attending mental health appointments since May 2007.  His last full time job was in 1990 and the severity of his PTSD causes him to remain unemployable.

A VA examination was performed in June 2015.  The examiner found the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  At the examination, the Veteran reported he was living with his sister.  He indicated his relationship with her was "alright" as long as "she stays where she at and I stay where I'm at."  He also reported talking to his two brothers every once in a while and denied any issues with them.  Socially, he said his relationships were confined to individuals with whom he attends the PTSD Group.  He maintains phone and in-person socialization.  He denied any hobbies.  The Veteran reported he was not married but was in a relationship with his ex whom he shares a daughter.  The relationship was described as "off and on" because they cannot get along at times for the past three years.  He has four children and four grandchildren.  He reported seeing his grandchildren more than he sees his children and described the relationships as "so-so".  

Occupationally, the Veteran has not worked since he retired in 1990.  He reported a history of not getting along with others while on the job.  He also reported being fired multiple times on the job but the union helped him maintain his employment.  

The Veteran indicated his group therapy has been very helpful and his medication also helps sometimes.  His current PTSD symptoms included moodiness as he stays in his room most of the time.  He reported having flare-ups when he has to go to the store and something does not go right.  He also indicated symptoms of avoiding large crowds and relationship difficulties.  

On examination, the examiner indicated the Veteran suffered from symptoms including suspiciousness, chronic sleep impairment and difficulty in adapting to stressful circumstances, including work or a work like setting.  His appearance was appropriately dressed and groomed with good hygiene but his behavior was slightly uncooperative with improvement as the session progressed.  The Veteran had normal speech, good eye contact but described as tense at times.  His thought process was linear and goal-directed and his thought contact was relevant.  Fair insight and judgment with a restricted affect was also noted.  His mood was described as "not too good" following a funeral of a group member's grandson.  Present suicidal and homicidal ideations were denied, however, a history of homicidal ideations were reported.  His thoughts were directed at people that pushed his buttons.  The Veteran indicated he slept two hours at a time with a total of six to seven hours of sleep a day.  He slept more during the day and indicated he continuously would wake up.  No GAF score was provided at this examination.

A May 2016 letter from S.L.-G., the Veteran's readjustment therapist, reported the Veteran displayed symptoms in PTSD cluster and depression.  Specifically, he reported experiencing nightmares and flashbacks on a regular basis and both psychological distress and weekly panic attacks.  The Veteran also indicated he suffered from avoidance symptoms including not thinking about or talking about the trauma event, avoiding activities and places that serve as reminders and trouble recalling parts of the trauma.  He also experienced diminished interest in pleasurable activities, feeling detached from others, and a restricted range of affect.  Hyperarousal symptoms were also reported, including difficulty falling and staying asleep, irritability, difficulty concentrating and hypervigilance.  Depressed mood and loss of interest and pleasure were also documented. S.L.-G. indicated the Veteran's most severe symptoms included depressed mood, chronic sleep impairment, intrusive thoughts and emotional detachment.  She reported his PTSD symptoms continued to impede his ability to function both socially and occupationally.   

The evidence describes the Veteran's constant depression, difficulties with sleep, including frequent nightmares.  The result of his symptoms is social isolation with poor relationships and anger issues.  As recently as May 2016, the Veteran is described as having  weekly panic attacks, diminished interest in pleasurable activities, a feeling of detachment from others along with a restricted affect.  Hypervigilance, intrusive thoughts and irritability along with depressed mood were also all documented.  The record reflected the Veteran had a restricted affect and the description of his mood shifted throughout the period at issue.  At times it was described as despondent, disappointed and "not too good".  

Socially, the Veteran is not married and while he has maintained a significant other, the relationship was consistently described as "on and off."  At the August 2013 Board hearing, he indicated they were not seeing each other currently.  Moreover, while the Veteran indicated he lived with his sister, he testified they stay on different sides of the house.  Relationships with his children were described as cordial and he indicated saw his grandchildren around the holidays.  He also reported not having any friends and described himself as a loner at the Board hearing.  The Veteran reported he felt uncomfortable in public with crowds and loud noises and had difficulty trusting people.  Occupationally, the record reflects the Veteran has been unable to work.  He testified at the August 2013 hearing that he stopped working due to problems with absenteeism and dealing with the workload.  

Taken together, the totality of the objective medical evidence of record supports occupational and social impairment with deficiencies in most areas.  For these reasons, the Board finds the symptoms described in the record more closely describes the rating criteria of 70 percent.   

However, at no point during the appeal period has the Veteran's overall symptomatology more nearly approximated the criteria for a 100 percent rating.  There is simply no evidence of a total social impairment.  While not married, he described having an "on and off" relationship with a significant other for over 35 years.  He similarly reported strained relationships with his parents, siblings, children and grandchildren.  While he indicated he spends the majority of time in his home and does not have any friends, he still has been able to maintain relationships and regularly attend group therapy sessions with others.  These social relations, even if complicated, belie the notion of the Veteran having total social impairment.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The evidence of record supports that the Veteran's PTSD is adequately compensated by the assigned disability rating.  The Veteran's symptoms do not more closely approximate the higher rating criteria.  As previously indicated, there is no evidence that the Veteran has total social impairment, as he has been able to maintain an on and off relationship with a significant other and some social relationships, albeit strained.  As an increased rating may be assigned based on the presence of symptoms not expressly described in the rating criteria, there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.  The criteria for referral for extraschedular consideration have not been met. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a disability evaluation of 70 percent for service-connected PTSD is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


